                       1     SHAUN SETAREH, Bar No. 204514
                             shaun@setarehlaw.com
                       2     WILLIAM M. PAO, Bar No. 219846
                             william@setarehlaw.com
                       3     SETAREH LAW GROUP
                             315 South Beverly Drive, Suite 315
                       4     Beverly Hills, California 90212
                             Telephone: 310.888.7771
                       5     Facsimile: 310.888.0109

                       6     Attorneys for Plaintiff
                             JAMES M. MANSAPIT
                       7
                             ROD M. FLIEGEL, Bar No. 168289
                       8     rfliegel@littler.com
                             ALISON S. HIGHTOWER, Bar No. 112429
                       9     ahightower@littler.com
                             EMILY A. MERTES, Bar No. 296743
                    10       emertes@littler.com
                             LITTLER MENDELSON, P.C.
                    11       333 Bush Street, 34th Floor
                             San Francisco, CA 94104
                    12       Telephone: 415.433.1940
                             Fax No.:       415.399.8490
                    13
                             Attorneys for Defendant
                    14       DELUXE CORPORATION,
                             dba DELUXE CHECK PRINTERS
                    15

                    16

                    17                                      UNITED STATES DISTRICT COURT

                    18                                     NORTHERN DISTRICT OF CALIFORNIA

                    19

                    20       JAMES M. MANSAPIT, on behalf of himself,        Case No. 4:19-cv-00790-HSG
                             all others similarly situated,
                    21                                                       ORDER GRANTING CONTINUANCE
                                              Plaintiff,                     OF CASE MANAGEMENT
                    22                                                       CONFERENCE AND RELATED DATES
                                   v.
                    23                                                       Civil L.R. 7-12 and 16-2(d)
                             DELUXE CORPORATION, a Minnesota
                    24       corporation; DELUXE CHECK PRINTERS, a
                             Minnesota corporation; and DOES 1 through 50,   Complaint Filed: January 14, 2019
                    25       inclusive,                                      Removed:         February 13, 2019

                    26                        Defendants.

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor                                                                              Case No. 4:19-cv-00790-HSG
   San Francisco, CA 94104
         415.433.1940

                                        ORDER CONTINUING CASE MANAGEMENT CONFERENCE AND RELATED DATES
                       1             PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS HEREBY

                       2     ORDERED:

                       3             1. The Case Management Conference is hereby continued from May 14, 2019 to June 13,

                       4     2019 at 2:00 p.m. in this Court.

                       5             2. The deadline for the parties to meet and confer pursuant to Fed. R. Civ. Proc. 26(f) is hereby

                       6     continued to June 2, 2019.

                       7             3. The date by which the parties must complete initial disclosures pursuant to Fed. Rule Civ.

                       8     Proc. 26(f) and file a Joint Case Management Statement is hereby continued to June 6, 2019.

                       9

                    10
                             DATED: April 24, 2019                         __________________________________
                    11
                                                                           HON. HAYWOOD S. GILLIAM, JR.
                    12                                                     UNITED STATES DISTRICT JUDGE

                    13

                    14       FIRMWIDE:163942949.1 069962.1004


                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
                                                                               1.                         Case No. 4:19-cv-00790-HSG
          34th Floor
   San Francisco, CA 94104
         415.433.1940                                              ORDER CONTINUING
                                                      CASE MANAGEMENT CONFERENCE AND RELATED DATES
